Citation Nr: 0215005	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-14 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for otitis externa of the 
right ear, currently evaluated as 10 percent disabling.

(The issues of entitlement to service connection for tinnitus 
and loss of balance and entitlement to service connection for 
an acquired psychiatric disorder will be the subject of a 
later decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to 
November 1973.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a March 1997 rating decision of the Boston, 
Massachusetts, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued a 10 percent rating 
for right ear otitis externa.

This claim was previously before the Board and was the 
subject of an April 1999 remand that sought to develop the 
evidence.  That evidence has been developed and this claim is 
again before the Board.

The veteran's claims of entitlement to service connection for 
tinnitus and loss of balance and entitlement to service 
connection for an acquired psychiatric disorder will be the 
subject of a later decision will be the subject of a later 
decision.  The Board is undertaking additional development on 
those issues, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. § 
19.9(a)(2)).  When that action is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing those issues.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran is in receipt of the highest schedular 
evaluation for otitis externa, and there is no evidence that 
otitis externa causes marked interference with employment or 
requires frequent periods of hospitalization.


CONCLUSION OF LAW

The criteria for entitlement to an increased rating, greater 
than 10 percent, for otitis externa of the right ear are not 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.102, 
3.321, 4.87, Diagnostic Code 6210 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the 
case, the supplemental statement of the case, the Board 
remand, and the RO rating decision issued regarding the 
claim.

The RO has informed the appellant of the evidence needed to 
substantiate the claim and of what evidence the appellant was 
responsible for obtaining.  The Board's remand spelled out 
what evidence VA was responsible for obtaining and what 
evidence the veteran was responsible.  The remand made clear 
that he was responsible for reporting treatment, and that VA 
was responsible for seeking such evidence.  The Board finds 
that VA has met its obligations to notify the appellant of 
the evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The severity of a disability is ascertained, for VA rating 
purposes, by application of the criteria set forth in VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(Schedule).  Otitis externa is evaluated pursuant to the 
criteria found in Diagnostic Code 6210 of the Schedule.  
38 C.F.R. § 4.87.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows chronic otitis 
externa with swelling, dry and scaly or serous discharge, and 
itching requiring frequent and prolonged treatment.  A 10 
percent rating is the maximum rating available for chronic 
otitis externa pursuant to the Schedule.  38 C.F.R. § 4.87.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, the Board will evaluate the evidence to determine 
whether an increased rating is warranted for the veteran's 
present level of disability.  Therefore, the Board will focus 
upon the most recent evidence to determine the current 
severity of the veteran's otitis externa of the right ear.

A December 2000 VA examination shows that the veteran 
complained that his ears sometimes felt itchy and that he 
scratched them constantly.  He had some yellow drainage, 
which sounded to the examiner like cerumen, and had pain in 
both ears.  He was unable to put his head under more than two 
or three feet of water when swimming due to unbearable ear 
pain and pressure.  He thought it was better in his left ear 
than right.

Physical examination found the auricles normal in size, 
shape, and form.  The skin of both auricles appeared normal.  
The external ear canals were patent and without edema, 
scarring, or discharge.  The skin of the ear canals appeared 
healthy bilaterally on tuning fork testing.  He had 
difficulty reacting to testing on the right.  The left 
tympanic membrane was intact, healthy, and mobile.  The right 
tympanic membrane had a small atrophic segment in the 
posterior superior quadrant that appeared to be the site of a 
healed perforation.  There was no evidence of middle ear 
disease or cholesteatoma on either side.  There was no 
evidence of active ear disease or infection in the middle or 
inner ear.  There were no suppuration, effusion, or oral 
polyps present.  There were no apparent acute complications 
of ear disease present on examination.  The examiner 
diagnosed status post acoustic trauma of the right ear with 
healed tympanic membrane perforation and tinnitus.

The veteran is currently receiving the highest rating 
authorized by the Schedule for chronic otitis externa of 10 
percent.  38 C.F.R. § 4.87, Diagnostic Code 6210.

The Schedule provides for exceptional cases involving 
compensation.  Ratings shall be based as far as practicable, 
upon the average impairments of earning capacity with the 
additional proviso that the Secretary shall from time to time 
readjust this schedule of ratings in accordance with 
experience.  To accord justice, therefore, to the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

However, the Board finds in this case that the evidence does 
not show any exceptional or unusual disability picture.  The 
evidence does not show, nor has the veteran asserted that 
otitis externa causes marked interference with employment, or 
that it has required frequent periods of hospitalization.  
The evidence shows that the veteran currently does not work 
and receives disability payments.  However, the evidence does 
not show that his service-connected otitis externa is the 
disability that results in the veteran being disabled and not 
working.  Therefore, the Board finds that the application of 
the regular schedular standards have not been rendered 
impractical.  Referral to the Under Secretary for Benefits or 
the Director, Compensation and Pension Service is not 
warranted.

Accordingly, the Board finds that the criteria for 
entitlement to a rating, greater than 10 percent, for otitis 
externa of the right ear are not met.  38 U.S.C.A.  The 
preponderance of the evidence is against the veteran's claim 
and the claim is denied.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.102, 3.321, 4.87, Diagnostic Code 6210.


ORDER

Entitlement to an rating greater than 10 percent for otitis 
externa of the right ear is denied.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

